DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. 
With respect to claim independent claim 1, the closest prior art Abe (PGPUB 20160116724), fails to disclose in combination with all of the other elements of the claim wherein the second cemented triplet lens of the third lens croup is arranged immediately adjacent to the second cemented lens of the fourth lens group, without any other components arranged therebetween, and    the concave surface of the second cemented lens of the fourth lens group facing the image is arranged immediately adjacent to the concave surface of the lens included in the fifth lens group facing the object, without any other components arranged therebetween. Further, applicant’s amendment that the third lens group consists of a second cemented triple lens and a fourth lens group that consists of a second cemented lens with a meniscus shape limits the application of alternative prior art. 
 Modification of Abe to include the lens arrangement of the cemented lenses would require a significant change to the operation of the system. Such a modification would necessitate also considering all of the lenses in the system and maintaining all of conditional requirements taught in [0080], [0081] and [0087] of Abe. Therefore, there is no reasonable expectation of success for such a modification and there is no guarantee that these changes would not break the system.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872